Citation Nr: 0707273	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-08 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to March 25, 1991, for 
the grant of a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
June 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO), which denied the veteran entitlement to 
an earlier effective date for the award of a TDIU. 


FINDINGS OF FACT

1.  In a January 25, 1991, decision, the Board denied a claim 
for a TDIU.

2.  On March 25, 1991, the RO received the veteran's formal 
claim for a TDIU.

3.  It is factually ascertainable that since March 25, 1991, 
but no earlier, the veteran's service-connected disabilities 
precluded him from engaging in substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for the assignment an effective date prior to 
March 25, 1991, for the grant of a total disability rating 
based on individual unemployability due to service-connected 
disability, have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2004; a rating 
decision in September 2004; and a statement of the case in 
January 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2005 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

Analysis

In general, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  However, the effective date 
for an increased rating for disability compensation will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability occurred if a claim is 
received within one year from such date; otherwise, the 
effective date is the date of receipt of the claim.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

Any communication or action, indicating intent to apply for 
VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim. Such informal claim must 
identify the benefit sought. 38 C.F.R. § 3.155(a) (2006).

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

The Board has carefully reviewed all of the evidence of 
record, but finds that the assignment of an effective date 
prior to March 25, 1991, is not warranted.  In this case, the 
Board denied the veteran's earlier claim for a TDIU in 
January 1991.  The veteran did not appeal the Board decision 
and that decision became final.  38 U.S.C.A. § 7104(a).  The 
evidence of record does not show that the veteran has filed a 
motion to revise that decision on the basis of clear and 
unmistakable error.  See 38 C.F.R. § 20.1400.

The issue before the Board is whether, prior to March 25, 
1991, the veteran's service-connected disabilities solely and 
by themselves, rendered him incapable of substantially 
gainful employment.

In this regard, at the time the veteran's claim for TDIU was 
received in March 1991, the veteran's service connected 
disabilities consisted of anxiety neurosis, rated as 50 
percent disabling; paralysis of the minor median nerve, 
incomplete, residuals of a shell fragment wound of the left 
forearm, rated as 40 percent disabling; residuals of shell 
fragment wound fracture, left ulna with damage to Muscle 
Group VII, rated as 30 percent disabling; status post 
residuals, right meniscectomy, rated as 20 percent disabling; 
chronic sinusitis, rated as 10 percent disabling; and 
residuals of a shell fragment wound, left arm, with paralysis 
of minor ulna nerve, rated as 10 per cent disabling.  The 
combined rating was 90 percent.

While the veteran met the schedular requirements for 
consideration for a TDIU pursuant to 38 C.F.R. § 4.16(a), 
prior to March 25, 1991, the Board determined in its January 
1991 decision that the objective and verifiable evidence then 
of record was not persuasive in demonstrating that the 
veteran was precluded from all forms of gainful employment, 
including sedentary work, consistent with his educational 
level and occupational experience.  As noted above, the 
veteran did not appeal this determination. 

For the year prior to March 25, 1991, based on the evidence 
of record, it is not factually ascertainable that the 
veteran's service-connected disabilities underwent an 
increase in severity or that he was unable to secure or 
follow a substantially gainful occupation due to service-
connected disabilities.  The relevant medical evidence shows 
that his anxiety neurosis responded to medication so that he 
was shown to be consistently cooperative, oriented, and 
coherent. His shell fragment wound of the left upper 
extremity did not significantly interfere with coordination 
of the left upper extremity or range of motion of the left 
wrist and fingers.  He had full range of motion of the right 
knee and was receiving only incidental treatment for his 
sinusitis.   

Although there is evidence that the veteran was unemployed 
since the early 1970's, his unemployment was, as noted by the 
Board in January 1991, due more to his withdrawal from the 
job market, rather than the result of his service-connected 
disorders.  The Board notes that the question in TDIU cases 
is not whether a veteran is unemployed, but rather whether 
the veteran is capable of performing the physical and mental 
acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

In this case, a review of the evidence does not suggest that, 
the veteran was precluded from working prior to March 25, 
1991, solely due to his service-connected disabilities.  
Specifically, the facts and circumstances do not indicate 
that in the one year period prior to March 25, 1991, the 
service-connected disabilities precluded the veteran from 
securing or following a substantially gainful occupation.  
The evidence shows that the veteran withdrew himself from the 
job market prior to that date.  Thus, an effective date prior 
to March 25, 1991, the date the veteran's claim was received, 
is not warranted for the grant of a TDIU rating.




ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability prior to 
March 25, 1991, is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


